Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-20 are pending.
This office action is being issued in response to the Applicant's filing on 6/02/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to perform a method comprising recommending a financial product comprising: receiving, from a client, a request to recommend the financial product; constructing M categories of product recommendation features of each of N financial products according to historical data of a set of parameters of the financial product, N and M being both positive integers; obtaining, for each of the M categories of product recommendation features, a comprehensive product recommendation feature corresponding to the category; determining a user recommendation proportion of the financial product according to deviations of the categories of product recommendation features of the financial product from the comprehensive product recommendation feature corresponding to the categories, the user recommendation proportion being a proportion of users to which the financial product is recommended to all users; and determining the recommended financial product according to user recommendation proportions of the financial products to the requesting client.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to recommend a financial product, which is a mental process. Accordingly, the claim recites an abstract idea.
Examiner notes that the claimed invention is analogous to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. see Electric Power Group, LLC v. Alstom, S.A. (Fed. Cir. 2016).
Additionally, these limitations, as drafted, also recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of mathematical relations, formulas, equations or calculations to be performed and/or satisfied in order to generate a recommendation for a financial product, which is a mathematical concept. Accordingly, the claim recites an abstract idea under a second category.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a server, and an electronic device containing a memory and a processor.  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
Examiner notes that the method claim only recites a computer element (i.e. a server) in the preamble. Examiner notes that the preamble of the independent claim includes a nominal recitation of a system to perform the process and/or that the process is computer-implemented. Based upon recent decisions “[n]ominal recitations of structure [such as in the preamble] in an otherwise ineligible method fail to make method a statutory process.” In Ex parte Langemyr, 90 USPQ2d 1988 (Bd. Pat. App. & Inter. 2008) citing Gottschalk v. Benson, 409 U.S. 63 at 71 – 72 (1972). Examiner suggests that Applicant incorporate language into the body of the claims reciting a system or system elements performing the recited process.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 2-10 and 12-19 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1 and 11. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are replete with structural and language issues.
For example, Claim 1 recites a method for recommending a financial product performed by a server and comprising: 
receiving, from a client, a request to recommend the financial product.
Is the request a request to recommend a financial product (i.e. the financial product to be recommended is not known by the requestor – What investment do you recommend?) or is the request a request to recommend the financial product (i.e. the financial product is known by the requestor – Do you recommend investment ABC?) ?
Claim 1 also recites a method comprising:
constructing M categories of product recommendation features of each of N financial products according to historical data of a set of parameters of the financial product …

obtaining, for each of the M categories of product recommendation features, a comprehensive product recommendation feature corresponding to the category;

determining a user recommendation proportion of the financial product according to deviations of the categories of product recommendation features of the financial product from the comprehensive product recommendation feature corresponding to the categories …

Is the method constructing only categories (e.g. RETURNS), or is the method constructing categories (e.g. RETURNS) and populating the categories with values (e.g. RETURNS: 5.7%)? 
Examiner assumes that the categories are not being populated with values from the comprehensive product recommendation features, as the method is determining a deviation between the category and the comprehensive product recommendation features which implies a comparison between two values. 
Are the features supposed to be numeric values, thereby allowing for calculation of a deviation between the two values? Because, under the broadest reasonable interpretation, the categories and their assigned values may not be numeric values. For example, category of GUARANTEED RETURNS? and the assigned value of YES. 
Is the comprehensive product recommendation feature supposed to be a benchmark value for feature, and the method is determining the deviation between a feature value and the benchmark value? Because, under the broadest reasonable interpretation, the comprehensive product recommendation feature is not a benchmark but a comprehensive range of values. For example, category of RETURNS and the comprehensive value of 1.7% - 97.8% across all financial products.
As such, Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps and/or elements, such omission amounting to a gap between the steps and/or elements.  see MPEP § 2172.01.  
Claim 1 recites a method comprising:
determining a user recommendation proportion of the financial product according to deviations of the categories of product recommendation features of the financial product from the comprehensive product recommendation feature corresponding to the categories, the user recommendation proportion being a proportion of users to which the financial product is recommended to all users; and

determining the recommended financial product according to user recommendation proportions of the financial products to the requesting client.
The method recites one user (i.e. the client submitting the request). The method recites determining the recommended financial product according to user recommendation proportions of the financial products to the requesting client, wherein the user recommendation proportion being a proportion of users to which the financial product is recommended to all users.
Does this mean that the method might determine that there is no financial product to recommend to the user? For example, if the method determines that the user recommendation proportion is 10% of all (hypothetical) users does that mean that the one actual user is recommended the financial product or is not recommended the financial product? How does the user recommendation proportion actually alter the financial product recommendation determination?
Claim 1 recites: 
determining the recommended financial product according to user recommendation proportions of the financial products to the requesting client.

Does this mean that the method actually provides the recommendation to the requesting client? Or just determines to provide the recommendation to the requesting client but not actually providing to the requesting client?
Claim 2 recites a method wherein the M categories of product recommendation features comprise at least one of the following features:
a mean value of the set of parameters within a first set time period.

Claim 1 constructs categories based upon historical data of a set of parameters. 
Examiner assumes that the mean value is the mean value for the historical data of a set of parameters. 
Examiner notes that Claim 1 does not establish that the parameters are numerical values, thereby enabling the calculation of a mean value. 
Is the method actually calculating the mean value? Or does Claim 2 mean that the historical data contains a previously calculated (outside the recited method) mean value? Or does Claim 2 mean that there is a mean value of a parameter set? Examiner notes that there is inherently a mean value (i.e. average value) in any numeric set even though it might not have yet been calculated.
Claim 3 recites a method comprising:
obtaining the mean value of the set of parameters of the financial product within the first set time period according to a data value of the set of parameters of the financial product within each of sub-time periods within the first set time period and a weight value corresponding to the sub-time period.

What is meant by “obtaining?” Is the method actually calculating the mean value or just retrieving a previously calculated (outside the recited method) mean value from computer memory?  
If the method is actually calculating the mean value, the claims does not establish that the calculation has input enabling calculation based upon sub-time periods. Are we to assume that the mean value of the set of parameters within a first set time period (recited in Claim 2) is divided into sub-time periods.
If the method is just retrieving the information, the information is non-functional descriptive material unless and the information is functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
As such, Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps and/or elements, such omission amounting to a gap between the steps and/or elements.  see MPEP § 2172.01.  
Claim 10 recites a method comprising:
transmitting, to the requesting client, status data of the financial product recommended to the requesting client, so that after the requesting client, by using a user equipment, logs in with an account number corresponding to the requesting client, the status data of the financial product recommended to the requesting client is displayed on a display page of the user equipment, the status data comprising a name and a yield of the financial product.

Method steps should be written in the active tense as it eliminates ambiguity. However, Claim 10 recites potential future method steps that might be performed. The method steps potentially performed in the future are outside the scope of the claimed invention.
Applicant is requested to review all pending claims and make corrections as needed.

Because Claims 1-20 are so indefinite, substantial guesswork would be involved in determining the scope and content of these claims. see In re Steele, 134 USPQ 292 (CCPA 1962); Ex parte Brummer, 12 USPQ2d, 1653, 1655 (BPAI 1989); and In re Wilson, 65 USPQ 494 (CCPA 1970).  However, in the interest of compact prosecution and, in so much as the claims can be best be understood given the asserted 35 U.S.C. 112 rejections, prior art pertinent to the disclosed invention has been applied. Applicants are reminded they must consider all cited art under Rule 111(c) when amending the claims to conform with 35 U.S.C. 112.

Claim Interpretation
Claim 2 recites claim elements in the alternative.
Claims 3-6, dependent on Claim 2, further define the claim elements of Claim 2.
If the prior art discloses one of the alternative claim elements in Claim 2 (e.g. mean value of a set of parameters) then the other alternative claim elements (e.g. mean rate of a rate of fluctuation) are optional claim elements. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted. Dependent Claims, such as Claims 3-4, which recite a dependency based upon an optional omitted claim element (e.g. mean rate of a rate of fluctuation) are also optional and omitted.
Claims 12-16 have similar issues.
Claim 10 recites a method comprising:
transmitting, to the requesting client, status data of the financial product recommended to the requesting client, so that after the requesting client, by using a user equipment, logs in with an account number corresponding to the requesting client, the status data of the financial product recommended to the requesting client is displayed on a display page of the user equipment, the status data comprising a name and a yield of the financial product.

Usage of the term “so that after the requesting client, by using a user equipment, logs in with an account number corresponding to the requesting client” is deemed to be optional language, as there remains the possibility that the claim limitations based upon the condition are not exercised or triggered. The claims do not positively recite that the requesting client logs in with an account number corresponding to the requesting client. Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ranft (US PG Pub. 2015/0363862).
Regarding Claim 1, Ranft discloses method for recommending a financial product performed by a server and comprising:
receiving, from a client, a request to recommend the financial product. (see para. 26);
constructing M categories of product recommendation features (attributes) of each of N financial products according to historical data of a set of parameters of the financial product (e.g. historical pricing or past customer service), N and M being both positive integers. (see para. 21-22).
obtaining, for each of the M categories of product recommendation features (attributes), a comprehensive product recommendation feature corresponding to the category (from the financial product information database). (see para. 21);
determining a user recommendation proportion of the financial product according to deviations (match and/or relevance) of the categories of product recommendation features (attributes) of the financial product from the comprehensive product recommendation feature corresponding to the categories, the user recommendation proportion being a proportion of users (a group of consumers) to which the financial product is recommended to all users. (see para. 4, 24 and 32); and
determining the recommended financial product according to user recommendation proportions of the financial products to the requesting client. (see para. 4, 24 and 32).
Regarding Claim 2, Ranft discloses a method wherein the M categories of product recommendation features comprise at least one of the following features a mean value of the set of parameters within a first set time period. (see para. 42).
Regarding Claim 3, Ranft discloses a method wherein the constructing M categories of product recommendation features of each of N financial products according to historical data of a set of parameters of the financial product comprises: obtaining (retrieving) the mean value of the set of parameters (scores) of the financial product within the first set time period according to a data value of the set of parameters of the financial product within each of sub-time periods within the first set time period and a weight value corresponding to the sub-time period. (see para. 42).
	Regarding Claim 4, Ranft does not explicitly teach a method wherein the constructing M categories of product recommendation features of each of N financial products according to historical data of a set of parameters of the financial product comprises: obtaining a rate of fluctuation of the set of parameters of the financial product within each of sub-time periods within the second set time period according to a data value of the set of parameters of the financial product within the sub-time period; and obtaining the mean value of the rate of fluctuation of the set of parameters of the financial product within the second set time period according to the rate of fluctuation of the set of parameters of the financial product within the sub-time period and a weight value corresponding to the sub-time period.
	However, Claim 4 is dependent upon an alternative (i.e. optional) claim limitation in Claim 2 that has been omitted. As such, Claim 4 is an alternative (i.e. optional) claim limitation that has been omitted. 
	Additionally, these differences (i.e. types of information obtained) are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
	Regarding Claims 5-20, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        November 4, 2022